DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620 A1) alone.
As to claim 1, Nishimura discloses: A circuit board 1 (Fig. 1-4B) with integrated fusing 6 (par. 0038), the circuit board comprising: 
an insulating substrate 1 (par. 0037) comprising a circuit trace 12 formed on a surface thereof, the circuit trace configured to electrically interconnect electrical components 2, 11 (par. 0037-0038) mounted to the circuit board, the circuit trace comprising: 
a first circuit trace portion 12a; 
a second circuit trace portion 12b; and 
a fusible link 6 directly (melted and press-bonded; par. 0040) connecting the first circuit trace portion to the second circuit trace portion, wherein the fusible link is in the circuit trace such that the circuit board has integrated fusing; and 
a dielectric reflow 7 (liquid glass epoxy resin potting material; par. 0041) on the upper and side surfaces (covered; par. 0041), the dielectric reflow encapsulating the fusible link from the first circuit trace portion to the second circuit trace portion.
Nishimura does not explicitly disclose (in the current embodiment):
wherein the fusible link comprises a planar surface that extends from the first circuit trace portion to the second circuit trace portion, and the fusible link is in the circuit trace and is an integral part of the circuit trace such that the circuit board has integrated fusing.
However, Nishimura discloses (in another embodiment):
the fusible link 6’ (Fig. 5-6) directly connected to the first circuit trace portion 12 (left; Fig. 6) and to the second circuit trace portion 12 (right), wherein the fusible link comprises a planar surface that extends from the first circuit trace portion to the second circuit trace portion, and the fusible link is in the circuit trace and is an integral part of the circuit trace such that the circuit board has integrated fusing;
in order to form the fusible link by etching/photolithography of the circuit trace/conductor film (par. 0045).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura as further suggested by Nishimura, e.g., providing:
the fusible link directly connected to the first circuit trace portion and to the second circuit trace portion, wherein the fusible link comprises a planar surface that extends from the first circuit trace portion to the second circuit trace portion, and the fusible link is in the circuit trace and is an integral part of the circuit trace such that the circuit board has integrated fusing;
the dielectric reflow on the planar surface (as in the previous embodiment);
in order to form the fusible link by etching/photolithography of the circuit trace/conductor film.
A change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is no evidence that the planar shape is critical
It has been held that the use of a one piece construction instead of several parts secured together as a unit would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Nishimura above discloses:
wherein the planar surface (top surface of 6’, Fig. 6) is positioned on a side of the fusible link opposite the insulating substrate 20.
As to claim 3, the obvious modification of Nishimura above discloses:
wherein the planar surface of the fusible link is planar to a surface of each of the first circuit trace portion and the second circuit trace portion (see Fig. 6).
As to claim 6, the obvious modification of Nishimura above discloses: wherein the dielectric reflow comprises an epoxy resin based high dielectric potting material (par. 0041). 
As to claim 7, the obvious modification of Nishimura above discloses: wherein the fusible link 6’ has a smaller cross-sectional area than both the first circuit trace portion and the second circuit trace portion 12 (see Fig. 6). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620 A1) as applied to claim 1 above, and further in view of Tsai (US 20080191832 A1).
As to claim 4, Nishimura discloses: wherein the fusible link is configured to open due to resistive heating resulting from an electrical overage (par. 0038; see also par. 0046);
Nishimura does not explicitly disclose:
wherein the dielectric reflow flows into the open fusible link to prevent open circuit arcing between the first circuit trace portion and the second circuit trace portion.
However, Tsai discloses: 
wherein the dielectric reflow flows into the open fusible link to prevent open circuit arcing between the first circuit trace portion and the second circuit trace portion (par. 0050);
in order to flow inside the open fusible link to limit current discharge and suppress arc intensity (par. 0050). 
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura as suggested by Tsai, e.g., providing:
wherein the dielectric reflow flows into the open fusible link to prevent open circuit arcing between the first circuit trace portion and the second circuit trace portion;
in order to flow inside the open fusible link to limit current discharge and suppress arc intensity.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620 A1) in view of Tsai (US 20080191832 A1) as applied to claim 4 above, and further in view of Bender (US 20050141164 A1).
As to claim 5, the obvious modification of Nishimura in view of Tsai above does not explicitly disclose: wherein the dielectric reflow prevents open circuit arcing up to 600 volts. 
However, Bender suggests providing a fuse suitable for operating voltages up to 600 volts (par. 0216) and suggests utilizing arc quenching material to provide fuses of varying characteristics to meet specific objectives, including voltage ratings (par. 0199).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura in view of Tsai as suggested by Bender, e.g., providing:
wherein the dielectric reflow prevents open circuit arcing up to 600 volts;
in order to provide a fuse suitable for operating voltages up to 600 volts.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., desired arc voltage prevention for a desired fuse rating) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 8, 23-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620 A1) in view of Tsai (US 20080191832 A1).
As to claim 8, Nishimura discloses: A circuit board 1 (Fig. 1-4B) with integrated fusing 6 (par. 0038), the circuit board comprising: 
an electrically insulating substrate 1 (par. 0037); 
a conductive circuit trace 12 formed on the electrically insulating substrate, the conductive trace configured to electrically interconnect electrical components 2, 11 (par. 0037-0038) mounted to the circuit board;
one or more fuse elements 6 positioned in the conductive trace such that the circuit board has integrated fusing, each of the one or more fuse elements configured to open upon receiving an electrical overage; and
a dielectric encapsulant 7 (liquid glass epoxy resin potting material; par. 0041) positioned about the surface (covered; par. 0041) of each of the one or more fuse elements.
Nishimura does not explicitly disclose (in the current embodiment):
the one or more fuse elements positioned in the conductive trace as an integral part of the conductive trace such that the circuit board has integrated fusing, and each of the one or more fuse elements comprising a planar surface;
the dielectric encapsulant positioned about the planar surface of each of the one or more fuse elements to prevent open circuit arcing by reflow into a respective open fuse element. 
However, Nishimura discloses (in another embodiment):
the one or more fuse elements 6’ (Fig. 5-6) positioned in the conductive trace 12 as an integral part of the conductive trace such that the circuit board has integrated fusing, and each of the one or more fuse elements comprising a planar surface;
in order to form the fusible link by etching/photolithography of the circuit trace/conductor film (par. 0045).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura as further suggested by Nishimura, e.g., providing:
the one or more fuse elements positioned in the conductive trace as an integral part of the conductive trace such that the circuit board has integrated fusing, and each of the one or more fuse elements comprising a planar surface;
the dielectric encapsulant positioned about the planar surface (as in the previous embodiment);
in order to form the fusible link by etching/photolithography of the circuit trace/conductor film.
A change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is no evidence that the planar shape is critical.
It has been held that the use of a one piece construction instead of several parts secured together as a unit would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Further, Tsai discloses: 
a dielectric encapsulant positioned about the planar surface (Fig. 4-5) of each of the one or more fuse elements to prevent open circuit arcing by reflow into a respective open fuse element (par. 0050);
in order to flow inside the open fusible link to limit current discharge and suppress arc intensity (par. 0050). 
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura as suggested by Tsai, e.g., providing:
the dielectric encapsulant positioned about the planar surface of each of the one or more fuse elements to prevent open circuit arcing by reflow into a respective open fuse element;
in order to flow inside the open fusible link to limit current discharge and suppress arc intensity.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 23, the obvious modification of Nishimura in view of Tsai above does not explicitly disclose:
wherein the one or more fusible elements comprise a first material and the conductive trace comprises a second material, and the first and second materials are different materials.
The fusible element and conductive trace of Nishimura are copper (par. 0039; when formed integrally as in Fig. 5-6).
However, Tsai suggests:
wherein the one or more fusible elements 22 (par. 0029) comprise a first material and the conductive trace 26 comprises a second material, and the first and second materials are different materials (par. 0029; may be the same or different materials);
in order to provide the fusible element and conductive trace with different material properties, e.g., electrical resistance and fusing current rating (par. 0029-0030), and/or to provide the fusible element of gold, silver, aluminum, platinum, etc., or a composite of silver and glass (par. 0029).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura in view of Tsai as suggested by Tsai, e.g., providing:
wherein the one or more fusible elements comprise a first material (not copper as in Tsai) and the conductive trace comprises a second material (copper as in Nishimura), and the first and second materials are different materials;
in order to provide the fusible element and conductive trace with different material properties, e.g., electrical resistance and fusing current rating, and/or to provide the fusible element of gold, silver, aluminum, platinum, etc., or a composite of silver and glass.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 24, the obvious modification of Nishimura in view of Tsai above discloses:
wherein the first material (gold, silver, aluminum; par. 0029; Tsai) has a lower thermal melting temperature than the second material (copper; par. 0039; Nishimura).
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., a lower melting temperature for a fuse element for effective fuse operation) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 28, the obvious modification of Nishimura in view of Tsai above discloses:
wherein the conductive trace comprises a periphery (side edges and/or connection to integral fuse 6’) see annotated Fig. 6 of Nishimura below), and the planar surface (of fuse 6’) extends beyond the periphery.

    PNG
    media_image1.png
    740
    1006
    media_image1.png
    Greyscale

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620 A1) as applied to claim 1 above, and further in view of Krueger (US 5923239 A).
As to claim 22, Nishimura does not explicitly disclose:
wherein the circuit trace comprises a metal laminate coupled to the surface of the insulating substrate by an adhesive.
However, Krueger discloses: 
wherein the circuit trace comprises a metal laminate (copper cladding; see col. 1, lines 10-21) coupled to the surface of the insulating substrate (insulating substrate) by an adhesive (adhesive);
in order to manufacture a circuit board with desired electrical circuit geometries (col. 1, lines 10-21).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura as suggested by Krueger, e.g., providing:
wherein the circuit trace comprises a metal laminate coupled to the surface of the insulating substrate by an adhesive;
in order to manufacture a circuit board with desired electrical circuit geometries.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620 A1) in view of Tsai (US 20080191832 A1) as applied to claim 8 above, and further in view of Kamp (US 20070062031 A1).
As to claim 25, the obvious modification of Nishimura in view of Tsai above does not explicitly disclose: 
wherein the conductive trace comprises a plurality of segments, and the circuit board further comprises a plurality of isolation gaps that separate each of the plurality of segments of the conductive trace.
However, Kamp suggests providing:
wherein the conductive trace 1 (par. 0014; Fig. 2) comprises a plurality of segments (e.g., at 3, at 1 right, at 1 top, bottom left unlabeled), and the circuit board further comprises a plurality of isolation gaps 5 (par. 0017) that separate each of the plurality of segments of the conductive trace;
in order to decrease the thermal conductivity of the track/fusible element, resulting  in faster melting of the fusible element 3 and a faster interrupt of the current (par. 0017).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura in view of Tsai as suggested by Kamp, e.g., providing:
wherein the conductive trace comprises a plurality of segments, and the circuit board further comprises a plurality of isolation gaps that separate each of the plurality of segments of the conductive trace;
in order to decrease the thermal conductivity of the track/fusible element, resulting  in faster melting of the fusible element and a faster interrupt of the current.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620 A1) in view of Tsai (US 20080191832 A1) and Kamp (US 20070062031 A1) as applied to claim 25 above, and further in view of Ohtsuchi (US 6002564 A).
As to claim 26, the obvious modification of Nishimura in view of Tsai and Kamp above does not explicitly disclose: 
wherein at least some of the plurality of segments form a spiral portion of the conductive trace.
However, Ohtsuchi discloses:
wherein at least some of the plurality of segments form a spiral portion of the conductive trace (see Fig. 4);
in order to provide the conductive trace with a desired resistance, to suppress sparking due to overcurrent, and/or provide a location of predictable sparking (see Abstract).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Nishimura in view of Tsai and Kamp as suggested by Ohtsuchi, e.g., providing:
wherein at least some of the plurality of segments form a spiral portion of the conductive trace;
in order to provide the conductive trace with a desired resistance, to suppress sparking due to overcurrent, and/or provide a location of predictable sparking.
Further, a change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 10-14 and 27 allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are identical to the reasons for indicating allowable subject matter provided in the previous Office Action.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Claimed Limitations Not Taught
Applicant has suggested that Nishimura teaches away from the modification, because the embodiment of Fig. 5-7 has an opening around the fuse instead of a dielectric reflow on the planar surface, (Remarks. p. 9-10). 
In response, Examiner finds this argument unpersuasive because Nishimura does not criticize, discredit, or otherwise discourage the solution claimed, and thus does not teach away.
 Par. 0047 of Nishimura states:
“Preferably, the fuse 6' is exposed on the outside by providing an opening 31 in the resist layer 30. This keeps the heat generated by the fuse 6' from escaping through the resist layer 30.” 
This indicates that exposed opening of this embodiment is optional and not required. Further, an opening in the resist layer would not prohibit the dielectric reflow 7 from covering the planar surface of fuse 6’ when dripped from above as in the primary embodiment (see par. 0041).
MPEP states:
II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R CRUM/Examiner, Art Unit 2835